 DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. M. Broadcasting Corporation d/b/a WHLI Radioand Helaine Feivelson. Case 29-CA-4196November 8, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 31, 1977, Administrative Law JudgePaul Bisgyer issued the attached SupplementalDecision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Supplemental Decision in light of theexceptions and brief and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, F. M. Broadcast-ing Corporation, d/b/a WHLI Radio, Hempstead,Long Island, New York, its officers, agents, succes-sors, and assigns, shall pay the amount set forth inthe said recommended Order.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge: On June 21,1976, the National Labor Relations Board issued aDecision and Order,1finding that the Respondent discrimi-natorily discharged Joanne Magliochetti2and HelaineFeivelson in violation of Section 8(aX3) and (1) of theNational Labor Relations Act, as amended. To remedythese unfair labor practices, the Board, inter alia, directedthe Respondent to make these employees whole for anyloss of pay they suffered by reason of its unlawfuldiscrimination against them. On January 3, 1977, theUnited States Court of Appeals for the Second Circuitentered its judgment enforcing the Board's Order in full.Controversy having arisen over the amount of backpay due' 224 NLRB 1540(1976).2 For convenience, Joanne Magliochetti will be referred to by that name,although since her marriage after her discharge she has also been known asJoanne Dougherty.3 The Respondent apparently abandoned other contentions asserted in233 NLRB No. 57the named individuals under the terms of the Board'sOrder, the Regional Director for Region 29 issued onJanuary 10, 1977, a backpay specification and notice ofhearing. Thereafter, the Respondent filed an answer to thebackpay specification disputing certain allegations in thelatter document. On March 7, 1977, a hearing was heldbefore me in Brooklyn, New York, at which the GeneralCounsel moved to amend the backpay specification toinclude in the computation a $5 weekly wage increase forthe period from October 1, 1975, through April 9, 1976,which the General Counsel alleged Magliochetti andFeivelson would have received had they not been discrimi-natorily terminated. The motion was granted over theRespondent's objection, thereby adding $135 to thebackpay allegedly due each of the claimants. At the closeof the hearing, the parties argued their positions orally andsubsequently filed supporting briefs.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS OF FACTI. THE QUESTIONS PRESENTEDIn computing the backpay due the claimants Feivelsonand Magliochetti, the backpay specification, on the basis ofcalendar quarters, details the gross backpay which each ofthe claimants would have earned from the Respondentabsent unlawful discrimination; sets forth the interimearnings of each claimant; and concludes with the netbackpay to which each is entitled. The Respondent doesnot challenge either the method of computation or theaccuracy of the figures used except as they are affected byits contentions recited below. Also undisputed is thebackpay period which begins July 29, 1974, the date of thediscriminatory discharges, to April 9, 1976, the effectivedate of the Respondent's offer of reinstatement declined bythe claimants. The Respondent, however, strenuously urgesthree grounds to defeat or reduce the discriminatees' claimto backpay; namely, (a) they failed to make a reasonableand diligent effort to secure suitable employment bylimiting their search for employment to the NassauCounty, Long Island, area, where they resided and workedfor the Respondent, instead of expanding their search tothe New York City labor market, a commuting distance ofapproximately 30-35 miles; (b) Magliochetti forfeited herright to backpay for at least the period subsequent toJanuary 23, 1976, when she quit her job in Jacksonville,Florida, to return to Nassau County; and (c) the claimants'entitlement to the $5 raise was not shown.3The GeneralCounsel, of course, disagrees with these contentions, whichare considered below.its answer to the backpay specification that the latter document omittedFeivelson's interim earnings as a waitress and that she incurred willful losseswhen she withdrew from the labor market by training as a shorthandreporter and thereafter by refusing available jobs for which she was thusqualified. The record is barren of any evidence to support these assertions.326 WHLI RADIOII. ANALYSIS AND CONCLUDING FINDINGSA. With Respect to Claimants' Failure To SeekEmployment in New York CityBefore discussing the critical question of the claimants'obligation to broaden the area of their search for interimemployment to New York City, it may be well to firstconsider their efforts to locate employment in the NassauCounty, Long Island, area. Feivelson has a bachelor of artsdegree from college with a major in French. She wasemployed for 4 years at the Respondent's radio station,WHLI, in Hempstead, Nassau County, Long Island, atwhich time she resided in Levittown, also in NassauCounty.4She was a copywriter whose principal job waswriting commercials which were read over the radio.5Shealso handled community announcements, maintainedradio logs, answered telephone calls and the switchboard"a little," and did other things of that nature. At the time ofher termination, she was paid a weekly salary of $131.50.According to Feivelson's uncontradicted and credibletestimony, during the backpay period she was alwaysavailable for recall to her former position with theRespondent. In the meantime, she received unemploymentinsurance benefits from the New York State Unemploy-ment Division in Hicksville, Nassau County, utilizing itsjob placement office and the assistance of an assigned jobcounselor who tried to secure employment for her as acopywriter in advertising or in any job involving writing orfor which she might be qualified. She was accordinglyreferred to a number ofjobs but was not hired. In addition,she enlisted the services of various named private profes-sional employment agencies in Nassau County in an effortto obtain such jobs. She informed the employment agenciesof her background, training, and experience; furnishedthem with resumes; indicated to them her willingness totake any job available in radio, television, newspaper, oradvertising in the areas of her special competence andexperience. She also expressed to the employment agenciesa disposition to take any other job that came along. One ofthe agencies gave her a typing and stenography test inwhich she did not do well.In addition to the foregoing, Feivelson personally orthrough the services of the counselor at the New York Statejob placement office made telephone inquiries at severalradio stations located in Nassau County for a position as acopywriter, or continuity writer, or other positions whichrequired creative writing ability, only to receive responsesthat there were no openings. Moreover, Feivelson regularlyconsulted "want ads" in the newspapers, which sheanswered by sending her resumes in application for thosejobs to the indicated post office box numbers or directly to4 In May 1976, after she rejected the Respondent's reinstatement offer,she moved to Bellmore. Long Island.s Feivelson testified that her specialized experience was limited to writingshort radio commercials which is a very narrow field as it involves writingfor oral delivery which is quite different from other forms of writing.6 In evidence is NLRB Form CPL-916. which was filled out byFeivelson on July 13. 1976, and filed with the Regional Office on July 26,1976. It contains, among other things, a statement of the claimant's effortsto secure employment during the backpay period. including registrationwith private employment agencies: checking newspaper "want ads": andpersonally seeking employment from named employers, noting the results ofthe employers where designated. Here, too, Feivelson metwith no success. Furthermore, she made unproductivevisits to various employer establishments to apply forvacant positions.6Many times she was informed that shewas overqualified for lower level job openings. AlthoughFeivelson was at all times during the backpay periodavailable for and sought work,7she only managed toobtain two clerical positions.8Feivelson's above-described search for employment wasconfined to the Nassau County area but did not include apersonal application for work at a television studio or acable television station located there. Concededly, shemade no real effort to find radio or other work in NewYork City, even though she was aware that there were moreradio stations in New York City than in Nassau County.The only attempt to secure employment there was in 1974when she applied for a job as a copywriter, or a continuityor other creative writer, with a company which madecommercials for radio, television, public service, andeducational programs. She also called an advertisingcompany, as an individual had suggested that she do. Inneither case was a job opening available. Feivelsonadmitted that she really did not want to do radio work inNew York City unless the pay would be high enough tomake commuting from Nassau County worthwhile. How-ever, she doubted that radio work in New York City paidwell.Concerning Magliochetti's efforts to secure employment,the following is based on her uncontroverted testimonywhich I credit. She worked for the Respondent for 7-1/2years, starting as a copywriter. At the time of her discharge,she held the position of continuity director for which shewas paid $160 a week. Her duties at that time entailedcoordinating commercial copy, taping commercials andpreparing them for the air, editing, rewriting, and cuttingcopy, and keeping Federal Communication Commissionand other records.Magliochetti was available for work and actually soughtemployment during the backpay period except for a I-weekvacation she had taken, 2 weeks she had spent inconnection with her marriage, and her employment of lessthan 3 months in Jacksonville, Florida.9She registered forunemployment benefits with the New York State Unem-ployment Insurance Division and for employment with itsjob placement office, requesting referral to a copy,continuity, or other writing job she was qualified toperform. Although applicants were required to come to theplacement office about once a month, she visited it moreoften, probably once every week or two. She, however, wasnever referred out to any job. In addition to the stateplacement service, Magliochetti also registered for writingjobs with at least six private employment agencies, one ofher efforts. Because Feivelson had not kept records of her search foremployment, the list is incomplete and of necessity is based upon herrecollection at the time when the form was filled out.I Except. however, for a short vacation which was taken into account inthe backpay specification.I The interim earnings from those jobs are credited to the Respondent inthe backpay specification.9 Her withdrawal from the Nassau County area labor market duringthose periods and her earnings from her Jacksonville job are taken intoaccount in the backpay specification.327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich informed her that it would check the radio stationsin the Nassau County area. Here, too, her efforts wereunproductive. She also personally solicited jobs fromseveral radio stations in the Nassau County area butwithout success. However, as will be subsequently dis-cussed, she did obtain a position with a radio station inJacksonville, Florida, which she held for less than 3months. Magliochetti's attempts to obtain a writingposition included continuously answering newspaper adsplaced by advertising and other companies which publi-cized such job openings. Although she mailed resumes tothese companies directed to the indicated post office box oraddress, she received no responses. Because she had someexperience as an assistant editor in a newspaper, Maglio-chetti informed the New York State placement service andthe private employment agencies of her availability for awriting job with any newspaper organization. She herselfmade job inquiries at two Long Island weeklies. No jobwas forthcoming from these sources either. She furtherunsuccessfully applied for work at several advertisingagencies and other employers,'0but did not personallyseek employment with either the television or cabletelevision station located in the Nassau County area. Aftertaking a course in floral designs, Magliochetti also soughtwork in flower shops. When Magliochetti returned to herhome in Glen Cove, Long Island, from Jacksonville,Florida, she resumed her quest for employment in the samemanner as she had sought work before her departure,utilizing employment agencies, answering ads, and person-al solicitation.Magliochetti admitted that she virtually confined hersearch for employment to the Nassau County area whereshe had always worked. The only exception was after herreturn from Jacksonville, Florida, when she made tele-phone inquiries of radio stations WNEW, ABC, and NBCin New York City regarding a position. At the hearing,Magliochetti expressed an aversion to travel to New YorkCity to look for work, although she stated that she might bewilling to accept a job there if it paid well enough tocompensate her for the inconvenience. Magliochetti alsoestimated the distance between her home in Glen Cove,Long Island, and Manhattan, New York City, to beapproximately 35 miles.Jerome Karpf, the Respondent's vice president andprogram director with 35 years' experience in the radio0o In evidence is Magliochetti's NLRB Form CP.- 916 dated July 17.1976, which she filed with the Board's Regional Office on July 20. 1976. Thisdocument, like Feivelson's, contains an incomplete account of Magliochet-ti's search for employment based on her recollection at the time the formwas filled out. She, too, had kept no records of her efforts.I Appended to the Respondent's brief is a list of 29 commercial and 6noncommercial radio stations assertedly located in New York City. Of thesix noncommercial stations. three are operated by universities. two by NewYork City, and one by the Board of Education of New York City. Theappendix also lists six Nassau County commercial radio stations and thesame number of noncommercial stations, of which four are operated bycolleges and two by high schools. With respect to television stations, theappendix identifies as located in New York City seven commercial stationsand a noncommercial station operated by the New York City Board ofEducation and one operated by New York City. One noncommercialtelevision station is listed for Nassau County.The appendix also names three New York City "Employment AgenciesSpecializing In Copywriters." two Manhattan "Cable T.V. Companies ThatOriginate Programming." and one in Nassau County. Lastly, the appendixbroadcasting business, testified, in substance, that therewere greater job opportunities as a radio station copywriteror continuity director for individuals with Feivelson's andMagliochetti's experience in Manhattan, New York City,than in the Nassau County area. He further testified thatthere were four or five radio stations in Nassau County ascompared to about 65 radio stations heard in New YorkCity, although the Respondent concedes in its brief that 29commercial radio stations are actually situated in NewYork City. He also testified that there are a few employ-ment agencies in Manhattan, New York City, whichspecialize in the radio and television broadcasting busi-ness." Undeniably, neither Feivelson nor Magliochetticonsulted such New York City employment agencies forjobs. There is also no question that there are NassauCounty residents who are employed in New York City anddaily use the Long Island railroad to commute to work.It is not, nor can it be, seriously contended that Feivelsonand Magliochetti did not diligently seek employment inNassau County where they resided and were last employedby the Respondent. As indicated above, the Respondent,however, does maintain that by not extending their effortsto New York City where greater opportunities exist foremployment as a copywriter or continuity director, or inthe field of other creative writing at a radio or televisionstation, or with an advertising agency, newspaper, ormagazine publishing company, Feivelson and Magliochettiwillfully incurred losses in earnings, thereby forfeiting theirright to backpay. The General Counsel, on the other hand,argues that the Respondent has failed to show that underthe facts and circumstances of this case the claimants wereobligated to seek employment in New York City. I findmerit in the General Counsel's position.The Respondent is correct that, although discriminatees,Feivelson and Magliochetti were, nevertheless, required tominimize their loss of earnings by making a reasonable anddiligent search for interim employment which was suitablein light of their background, training, and experience.However, it is equally well settled that the burden ofproving a willful neglect by the claimants to perform thisobligation to mitigate losses rests upon the wrongdoer-sets forth more than 70 "Advertising Agencies Handling Major Radio andTelevision Accounts" and several Long Island railroad train schedules. Byletter dated April 12. 1977, the Respondent submitted additional commuterinformation assertedly obtained from the Long Island railroad to beincluded in the appendix to its brief.Thereafter. the Administrative Law Judge received a letter dated April12. 1977, from the General Counsel objecting to the Respondent's action ofsubmitting an appendix to its brief "which is in reality a compilation ofsupposed 'facts' not in evidence in this proceeding" and requesting that theappendix be disregarded and references to it be stricken from theRespondent's brief. By letter dated Apnl 15. 1977, the Respondent opposedthe General Counsel's request. Manifestly, using an appendix to a bnef isnot an appropriate way to furnish evidence to support a party's position andthe General Counsel's request is accordingly granted. However, it iscommon knowledge that there are more radio and television stations locatedin New York City than in Nassau County and that there are people residingin Nassau County who commute to their jobs in New York City and to thisextent only I take official notice of the information thus presented by theRespondent.328 WHLI RADIOhere, the Respondent-who had placed the claimants inthis difficult situation by its discrimination against them.e2On the basis of the record before me, I find that theRespondent has not established that Feivelson andMagliochetti willfully incurred a loss of earnings by notmaking an adequate search for suitable employment inNew York City. Clearly, the record contains no evidencethat during the backpay period positions were available inNew York City which were comparable to those held bythe claimants at the time of their discriminatory dischargeand which they were qualified to perform. No evidence wasadduced that such job openings were being advertisedduring the backpay period or that employers were utilizingany employment agency to recruit such help or that theclaimants had declined to accept any New York City joboffered them. In contrast, there is undisputed evidence thatthere were job openings in Nassau County for which theclaimants assiduously applied, albeit without success.Thus, the record does not indicate that a search for jobs inNew York City would have been significantly morerewarding than in the Nassau County area. Even assumingthe availability of jobs in New York City falling within thearea of the claimants' competence, there is no showingwhat the prevailing salary scales were to demonstrate thefeasibility of commuting to work in New York City fromtheir homes in Nassau County. Moreover, apart from theforegoing, I have serious doubts that the Respondent hasestablished that Feivelson and Magliochetti were duty-bound to seek employment in New York City in view ofthe distance, time, expense, and inconvenience involved incommuting from their homes in Nassau County.'3Itappears that the distance between the claimants' homesand New York City is approximately 30 to 35 miles; that itwould take them about an hour to reach the New YorkCity terminal on the Long Island railroad: 14 and that thecommutation ticket fare cost somewhat less than $67 amonth during the backpay period. Of course, this excludesthe additional time and expense normally incurred intraveling between the Long Island railroad station and theclaimants' residences in Nassau County and between theirplaces of employment in New York City (assuming theysucceeded in obtaining employment there) and the railroadterminal in New York City. In this regard, the Board andthe courts have recognized that a discriminatee "need notsearch for or accept employment which is ...unreason-ably distant from his home." t5 The fact that the claimantswould normally be entitled to reimbursement for addition-al travel expenses incurred in connection with interimemployment, as the Respondent notes, manifestly does notserve to impose a duty on them to seek employment atunreasonably distant places from which they wouldotherwise be excused. Similarly, the claimants were notobliged to look for jobs in New York City simply becauseother Nassau County residents commute to work in New12 Florence Printing Co. v. N.LR B.. 376 F.2d 216. 223 (C.A. 4, 1967).enfg. 158 NLRB 775. 777 (1966), cert. denied 389 U.S. 840 (1967); OhioHoist Manufacturing Co.. 202 NL RB 472. 473 (1973); The Madison Courier,Inc., 202 NLRB 808. 809 (19731.13 In the course of his testimony. Jerome Karpf. the Respondent's vicepresident. expressed his good fortune that he commuted from his home inQueens. New York City, to his place of employment in Hlempstead, NassauCount), because he thus traveled against traffic.York City for reasons and under circumstances notdisclosed in the record. Finally, the Respondent has notshown at what stage in the claimants' search for employ-ment in Nassau County they were required to abandonsuch efforts and look for a job in New York City.All things being considered, I find, contrary to theRespondent's contention, that the Respondent did notsustain its burden of proving that Feivelson and Maglio-chetti had failed to make a diligent search for interimemployment warranting a denial of backpay. Whateverdoubt or uncertainty there might be in this respectregarding the sufficiency of the claimants' efforts to seeksuitable interim employment it must be resolved againstthe Respondent wrongdoers. In sum, I find that theclaimants, under the circumstances related above, did notforfeit the right to backpay because they did not diligentlylook for work in New York City.B. With Respect to Magliochetti's Quitting HerJacksonville, Florida, JobMagliochetti married her husband on April 20, 1975,during the backpay period. The couple lived in the home ofMagliochetti's parents in Glen Cove, Long Island, NewYork. When her husband received an offer of a job inJacksonville, Florida, about the end of October 1975, thecouple packed their belongings and drove to Jacksonville.At the time of this move, Magliochetti, as indicated above,was still unemployed, despite her efforts to secure a job inthe Nassau County area. As soon as the couple arrived inJacksonville in the beginning of November 1975, Maglio-chetti telephoned two radio stations for a job and followingan interview the next day was hired by Rowland Broad-casting Company (radio station WQIK) at $150 a week,which was $10 less than she had earned at the time she wasdischarged by the Respondent. On November 4, Maglio-chetti started work, performing copywriting duties to whichtraffic functions were later added. These were duties shehad previously performed while in the Respondent'semploy.In the meantime, Magliochetti's husband became disillu-sioned with his job, which was not the kind he hadoriginally been offered and paid less than the promisedsalary, making it difficult for the couple to maintainthemselves financially. As a result, the couple decided toreturn to Glen Cove, which they did when Magliochettivoluntarily quit her Jacksonville job on January 23, 1976.Upon their return to Glen Cove, the couple again set uphome with Magliochetti's parents and Magliochetti, asrelated above, resumed her search for work. The backpayspecification credits the Respondent with her interimearnings in Jacksonville for the period of her employmentthere from November 4, 1975, through January 23, 1976.The Respondent contends that, by voluntarily quittingher interim employment in Jacksonville, Magliochetti4 Not surpnsingly. the Respondent does not suggest commuting to NewYork City by automobile,15 NLR B. v. The Madison Courier, Inc., 505 F.2d 391, 395: cf. NickevChevrolet Sales. Inc., 160 NLRB 1279, 1280(1966).16 N.LR.B. v. Miami Coca-Cola Bottling Company, 360 F.2d 569. 572573 (C.A. 5, 1966); lUoyd's Ornamental and Steel Fabricators, Inc., 211NLRB 217, 218 (1974): Southern Household Products Company., Inc., 203NLRB881 (1973): TheMadisonCourier. Inc., 202NLRB808,811 (1973).329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwillfully incurred a loss of earnings and therefore lost herright to backpay for the period subsequent to January 23,1976. The General Counsel argues, however, that Maglio-chetti had good reason to quit her interim employmentbecause the couple found it difficult to support themselvesin Jacksonville when her husband's job offer did notmaterialize as expected and that, since she resumed herefforts to locate a job on her return to Glen Cove, her rightto backpay was not impaired. I find merit in the GeneralCounsel's position.The Board has held that circumstances may arise whichjustify a claimant's voluntary termination of interimemployment without forfeiting his right to backpay for asubsequent period where it becomes "economically unfeas-ible for ...[the discriminatee] to continue this employ-ment, and deprive himself of any real opportunity to findmore suitable employment elsewhere."17 In that case, theBoard found a valid reason for quitting an interim jobwhere the job paid the discriminatee less than he hadearned in the respondent's employ and entailed theexpenditure of a considerable portion of the discriminatee'snet earnings for daily travel to and from work. In anothercase,"' the Board similarly found justification for avoluntary termination of interim employment and henceno willful loss of earnings where the discriminatee left hisjob because the pay was insufficient to support his family.In a third case,19the Board held that it was reasonable fortwo discriminatees to abandon interim employment "in anhonest search for more rewarding or less onerous jobs" andthat in so doing they did not remove themselves from thelabor market.I find that the rationale underlying the cited casesequally controlling here, where Magliochetti obtainedinterim employment in Jacksonville, beyond the vicinity ofthe applicable labor market,20at a lesser salary than thatthe Respondent had paid her, and left the Jacksonville jobto return home in Glen Cove to look for another positionbecause the money she and her husband earned inJacksonville was insufficient to support them. In sum, Iconclude that Magliochetti's termination of her Jackson-ville employment, under the circumstances, was not sounreasonable as to constitute a willful loss of earnings andthat therefore backpay to which she would otherwise beentitled for the period subsequent to January 23, 1976,should not be abated.C. With Respect to the Wage RaiseDuring the backpay period, July 29, 1974, to April 9,1976, the Respondent employed 12 office employees,21 inwhich group the claimants belonged, who were notrepresented by any labor organization. Six of theseemployees received a pay increase of $5 in September 1975or on a prior date within the backpay period.22Two of"? Sam Tanksley Trucking, Inc., 210 NLRB 656, tn. I (1974).18 Champa Linen Service Companyv, 222 NLRB 940. 941 942 (1976).19 Chef Nathan Sez Eat Here, Inc., et a, 201 NLRB 343, 345 (1973).20 Champa Linen, supra at 942.21 The job titles of the employees in this group included continuitydirector, sales secretary, switchboard operator, music department clerk,program director's secretary, traffic clerk, and bookkeeper's clerk.2 Kraus, September 1, 1975; Kazdoy, October 5, 1974; Solomon.September 6. 1975: Hill, May 31. 1975: Costello, September 1, 1975: andRowley, September 6, 1975.them also received an additional raise during this period.23Six employees were given no increase at all. However, threeof them had worked for the Respondent for only about 2months or less.24According to the Respondent's vice president, Karpf, theRespondent had never had a policy of automatic wageincreases, only one based on merit after a performancereview conducted "[s]ometimes infrequently, sometimesmore often." He also testified that in 1974, 1975, and 1976the Respondent experienced substantial financial businesslosses. However, the Respondent nevertheless grantedsalary raises on or about October 1, 1975, assertedly on amerit basis. Karpf also conceded on the witness stand thatif Feivelson had received a pay increase before herdischarge it would have been a merit one. It is undisputedthat Feivelson, who had entered the Respondent's employat $95 a week, had been granted more than five wageincreases, the last one being about 1-1/2 years before hertermination. It further appears that Magliochetti, whosestarting salary was $80 or $85 a week, also had received anumber of increases, the final one being about 6 to 12months before her discharge.The Respondent contends that, in view of its consistentpolicy to give increases only on the basis of merit and inview of its financial losses, it would be plain conjecture toconclude that the claimants would have received increaseshad they been on its staff on October 1, 1975. Therefore,the Respondent argues that the amendment of the backpayspecification and the General Counsel's claim to add to thebackpay computation a $5 wage raise as of the indicateddate should not be allowed. The General Counsel urges, onthe other hand, that since Feivelson and Magliochetti hadregularly received wage increases throughout the period oftheir employment with the Respondent it is a reasonableand fair assumption that they would have received a $5increase at least by October 1, 1975, had they not beenvictims of discrimination.I agree with the General Counsel that, on the above-related facts of the case, an inference is warranted thatFeivelson and Magliochetti would have been granted a $5wage increase by October 1, 1975, if they had been treatedfairly and without discrimination. Not only had they beenregular recipients of merit increases in the past, but it issignificant that the Respondent neither affirmativelycontends nor offered any evidence to show that they lackedmerit to qualify for an increase during the backpayperiod.25 Even if there might be some uncertainty whetherthe claimants would have received the wage increase inquestion, such uncertainty must be resolved against theRespondent who created it by its discriminatory conduct.As the Fifth Circuit Court of Appeals had the occasion soaptly to observe in a comparable situation:2623 Costello, September 1, 1974; and Rowley, October 17, 1975.24 Azzaloni, hired August 26, 1974. left employ September 20, 1974;Marcus hired October 21, 1974, left December 30, 1974; and Babyak, hiredJanuary 29, 1975, left April 2, 1975.25 Lee Cylinder Division of Golay & Co., Inc., 184 NLRB 241, 242 (1970):Southern Household Products Compan),, Inc., 203 NLRB 881, 884-885 (1973).26 N.LR.B. v. Miami Coca-Cola Bottling Companr: 360 F.2d 569, 572-573 (C.A. 5, 1966). See also other citations in fn. 16, supra.330 WHLI RADIO...the Board has, as a matter of policy-one thatseems reasonable-consistently taken the view thatwhen an employer's unlawful discrimination makes itimpossible to determine whether a discharged employ-ee would have earned backpay in the absence ofdiscrimination, the uncertainty should be resolvedagainst the employer.Accordingly, I find that the claimants are entitled tohave a $5 wage raise as of October 1, 1975, included in thecomputation of backpay due them under the Board'sOrder. This means that $135 will be added to the amountdetermined in the backpay specification to be owing tothem.ORDERUpon the foregoing findings and conclusions and theentire record in this case, it is ordered that the Respondent,F. M. Broadcasting Corporation, d/b/a WHLI Radio,Hempstead, Long Island, New York, its officers, agents,successors, and assigns, shall pay the claimants the amountset forth opposite their names:Joanne Magliochetti(Dougherty)Helaine Feivelson$12,024$10,175Each of the foregoing sums shall accrue interest at the rateof 6 percent per annum to the date of payment. There shallbe deducted from each of the above amounts socialsecurity taxes and income tax withholdings as required byFederal, state, and local laws.331